UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 1, 2009 FORCE FUELS, INC. (Exact name of registrant as specified in its charter) Nevada 000-49993 56-2284320 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4630 Campus Drive, Suite 101 Newport Beach, CA92660 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 949-999-8039 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Section 5 - Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a) and (b)On October 1, 2009, the Board of Directors accepted Mr. Lawrence Weisdorn’s voluntary resignation from his positions of Director, President, Chief Executive Officer and Chief Financial Officer of the Registrant.There were no disagreements or misunderstandings relating to the Registrant’s operations, policies or practices between the Board and Mr. Weisdorn leading to his resignation. (c)(1)On October 1, 2009, Oscar F. Luppi was appointed President and Chief Executive Officer of the Registrant and Thomas Hemingway was appointed interim Treasurer. (c)(2) Oscar Luppi (46)– Mr. Luppi has served as the President, Chief Executive Officer and Chairman of the Board of Directors of the Registrant from October 1, 2009 to the present.From May 1990 to the present, Mr. Luppi has served as President of International Patent, Manufacturing and Services, Inc., a private investment company.From March 2001 through October 2007, Mr. Luppi also served as President of Phonica SpA., an Italian telecom company. Thomas Hemingway (52) – Mr. Hemingway has served as the interim Treasurer of the Registrant from October 1, 2009 to the present.Mr. Hemingway previously served as the Chief Executive Officer and Chief Financial Officer of the Registrant from May 9, 2006 to October 21, 2008.Mr. Hemingway has also served as the
